Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Request for Continued Examination

The request filed on 11/22/22 for a Request for Continued Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. An action on the RCE follows.

Information Disclosure Statement
	The information disclosure statements filed 11/22/22 have been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Sciarrillo et al. (U.S. Patent Publication No. 2015/0028280).
	Referring to figures 1-8, Sciarrillo et al. teaches a memory device, comprising: 
	a first access line (104);  
	a second access line (106);  
	a memory cell (108/110/112/114/116; 804/808/810/812/814/816) coupled with the first access line (104) and the second access line(106), the memory cell comprising a chalcogenide memory storage element doped with a dopant, a concentration of the dopant in the chalcogenide memory storage element affecting an etching rate of the chalcogenide memory storage element, wherein the chalcogenide memory storage element comprises:
	a first portion having a first width and a first doping concentration of the dopant, the first portion etched to the first width based at least in part on the first doping concentration (In2Sb2Te2, see paragraph# 19); and
	a second portion having a second width and a second doping concentration of the dopant, the second portion etched to the second width based at least in part on the second doping concentration (InSb2Te4, see paragraph# 19).
	Regarding to claim 2, the first width of the first portion (810) of the chalcogenide memory storage element is different than the second width of the second portion (814) of the chalcogenide memory storage element based at least in part on the first doping concentration being different than the second doping concentration (see figure 8a, 8b).
	Regarding to claim 3, the first portion of the chalcogenide memory storage element (In2Sb2Te2, see paragraph# 19) is coupled to the first access line and wherein the first doping concentration is higher than the second doping concentration (InSb2Te4, see paragraph# 19).
	Regarding to claim 4, the first width of the first portion of the chalcogenide memory storage element (410) is the same as the second width of the second portion of the chalcogenide memory storage element (414) and the first doping concentration is different than the second doping concentration (see figure 4, paragraph# 19).
	Regarding to claim 5, the chalcogenide memory storage element further comprises a third portion having a third width and a third doping concentration of the dopant, and wherein the third width is greater than the first width and the second width based at least in part on the third doping concentration being different than the first doping concentration and the second doping concentration.
	Regarding to claim 6, the dopant is indium (In2Sb2Te2, paragraph# 19).
	Regarding to claim 8, the memory cell (102) comprises a first surface coupled with the first access line (104) and a second surface coupled with the second access line (106), wherein a first area of the first surface is greater than a second area of the second surface (see figures 1, 8).
	Regarding to claim 9, the first area of the first surface and the second area of the second surface determine a ratio that is configured to define a sense window associated with the memory cell by crowding ions at or near the second access line when the memory cell stores a logic state (see figures 1, 8).
	Regarding to claim 10, the concentration of the dopant of the chalcogenide memory storage element is higher at the first access line than at the second access line (see paragraph# 19, figures 1, 8).
	Regarding to claim 21, the chalcogenide memory storage element has a stepped profile (see figures 6B, 8B).
			
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sciarrillo et al. (U.S. Patent Publication No. 2015/0028280) in view of Shifren et al. (U.S. Patent Publication No. 2017/0069378).
	Referring to figures 1-8, Sciarrillo et al. teaches a memory device, comprising: 
	a first access line (104);  
	a second access line (106);  
	a memory cell (108/110/112/114/116; 804/808/810/812/814/816) coupled with the first access line (104) and the second access line(106), the memory cell comprising a chalcogenide memory storage element doped with a dopant, a concentration of the dopant in the chalcogenide memory storage element affecting an etching rate of the chalcogenide memory storage element, wherein the chalcogenide memory storage element comprises:
	a first portion having a first width and a first doping concentration of the dopant, the first portion etched to the first width based at least in part on the first doping concentration (In2Sb2Te2, see paragraph# 19); and
	a second portion having a second width and a second doping concentration of the dopant, the second portion etched to the second width based at least in part on the second doping concentration (InSb2Te4, see paragraph# 19).
	However, the reference does not teaches forming a second, third or fourth deck of memory cells.
	Shifren et al. teaches forming a multi-level memory cell (see figures 6, 10-11) having access lines (601/602/603/604) and memory cell (610/620/630, see figure 6, meeting claims 12, 17, 18), the first access line and the third access line are coupled (see figures 6, 10-11, meeting claims 13, 21), the second access line and the fourth access line are coupled (see figures 6, 10-11, meeting claims 14). It is noted that stacking the memory cell have to stack the same line.  
	It would be obvious to one ordinary skill in the art to form multi-level memory cell each having the same layers to form memory device since it is well-known in the art to repeat the same process for multiple effect. See St. Regis paper, Co. V. Bemis Co. Inc. 193 USPQ 8, 11 (7th circuit 1977).
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filling date of the claimed invention was made would provide multi-level memory cell as taught by Shifren et al. in Sciarrillo et al. because it is known in the semiconductor art forming multi-level memory cell to save space.
	 Regarding to claims 15, 16, the third doping concentration is the same as the first doping concentration; the fourth doping concentration is the same as the second doping concentration (see paragraph# 19).
	Regarding to claim 19, the first width of the first portion of the chalcogenide memory storage element is different than the second width of the second portion of the chalcogenide memory storage element based at least in part on the first doping concentration being different than the second doping concentration (see paragraph# 19, figures 8).
	Regarding to claim 20, the third width of the third portion of the chalcogenide memory storage element is different than the first width of the first portion of the chalcogenide memory storage element and the third width of the third portion of the chalcogenide memory storage element is different than the second width of the second portion of the chalcogenide memory storage element based at least in part on the third doping concentration being different than the second doping and the first doping concentration (see paragraph# 19, figures 8).
	
	Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 11 is objected because none of the prior art teaches the first portion of the chalcogenide memory storage element comprises a first surface coupled with the first access line;	the second portion of the chalcogenide memory storage element comprises a second surface coupled with the second access line; the chalcogenide memory storage element comprises a third portion between the first portion and the second portion; and a first area of the first surface and a second area of the second surface are both smaller than a cross-sectional area of the third portion based at least in part on a variation of a concentration of the dopant in a first direction.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893